DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 8,785,026) in view of Suzuki et al. (US 2013/0065011).
Claim 1:	 Hu et al. in Figures 2 and 3A disclose a battery module, comprising: 
a cell assembly including a plurality of cells (302) electrically connected to each other (col. 4: 57-62); 
an outer case (300) of the battery module, covering the cell assembly; and 
an insulation refractory material (210) provided in a region between the outer case (300) of the battery module and an outermost cell (302) of the cell assembly, or a region between one of the cells (302) and an adjacent cell (302) in the battery module, wherein the insulation refractory material includes an insulation layer and a heat conductive layer. See also entire document.
Hu et al. do not disclose an elastic layer.
Suzuki et al. disclose a heat insulation/heat dissipation sheet comprising a heat insulation layer (29)(paragraph [0090] discloses e.g., urethane foams, silicone foams), a pressure-sensitive adhesive layer (paragraphs [0067]-[0068]), and a heat-conducting layer (paragraph [0089]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation refractor material of Hu et al. with the heat insulation/heat dissipation sheet (an elastic refractory material).
One having ordinary skill in the art would have been motivated to make the modification to provide a heat insulation/heat dissipation sheet that would have both efficiently dissipated heat generated from a heat-generating component, and suppressed the transfer of heat to a component to be protected, adjacent to the heat-generating component, thereby preventing a decrease in performance, due to the component to be protected being heated (paragraph [0015]).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Suzuki et al. further disclose that the elastic layer is formed of at least one selected from a group consisting of silicone (silicone foam), and polyurethane (urethane foams)(paragraph [0090]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that Suzuki et al. disclose an elastic material similar to that instantly claimed (see claim 3 above), the elastic material of Suzuki et al. renders obvious an elastic layer having an elongation rate of 50% or higher. 
Claim 5:	 The rejection of claim 1 is as set forth above wherein Hu et al. disclose that the heat conductive layer has a thermal conductivity of 0.5 to 500 W/mK (col. 6: 2-60).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the Hu et al. combination discloses that the heat conductive layer includes graphite (see Hu et al., Table 1 disclosing a graphite composite material; and Suzuki et al., paragraph [0089]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Hu et al. disclose that each of the elastic layer and the heat conductive layer has a thickness of 9 µm to 3 mm independently (0.1cm which equates to 1 mm)(col. 5: 56-col. 6: 19).
Claim 8:	The rejection of claim 1 is as set forth above in claim 1 wherein given that Hu et al. disclose a heat conductive layer similar to that instantly claimed (see claim 6 above), the heat conductive layer of Hu et al. renders obvious 8. aheat conductive layer has a heat transmission coefficient of 5 x 103 W/m2 K or higher.
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Suzuki et al. in Figures 1 and 6 disclose that the elastic layer (20) and the heat conductive layer (21) are laminated or bonded by an adhesive layer (19)(paragraphs [0093] and [0146]).
Claim 10:	The rejection of claim 10 is as set forth above in claims 1 and 9 wherein Suzuki et al. disclose that the adhesive layer is a double-sided tape including at least one adhesive selected from a group consisting of acrylic, silicone, rubber, and epoxy (paragraph [0086] and [0068]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Hu et al. disclose that the elastic refractory material has a thickness of 30 µm to 5 mm. (Hu discloses 2.0 cm to 0.5 cm which equates to 20 mmm t 0.5 mm)(col. 5: 56 – col. 6: 19).
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein Hu et al. combination disclose that the elastic refractory material (of Suzuki et al.) is provided between an outer case (300 of Hu et al.) of the battery module and the outermost battery cell (302 of Hu et al.) of the cell assembly, the elastic layer (of Suzuki et al.) is adjacent to the cell assembly (of Suzuki et al.).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein H et al. disclose that the battery module includes a cooling plate (306), and the elastic refractory material (of Suzuki et al.) is connected to the cooling plate.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Hu et al. disclose that that the elastic refractory material (of Suzuki et al.) is connected to the cooling plate (306 of Hu et al.) through a thermal adhesive (heat conduction glue)(see col. 7: 54 through col. 8: 13, in particular, col. 8: 10-13).

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 8,785,026) in view of Suzuki et al. (US 2013/0065011)  as applied to claim 1 above, and further in view of Lee et al. (US 2019020079).
Hu et al. and Suzuki et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	 The Hu et al. combination does not disclose that the cell is a pouch-type lithium secondary battery.
Lee et al. discloses a in Figure 4 an insulating sheet 20 between the two adjacent battery cells 10 wherein the insulating sheet 20 is formed in a size corresponding to the size of each long side area 10 with the facing surface of adjacent battery unit of. Furthermore, adhesive tape 21 is adhered to outer surface throughout each battery cell 10 facing the insulating sheet 20 of the long side area. Because the tape 21 is stuck on the outer surface each of the long side area of each battery unit 10, the insulating sheet 20 of the wide surface is fixedly adhered to the long side area of the adjacent battery cells 10 (paragraph 0046]). CN ‘803 further discloses that the secondary battery can be divided into different types, for example, pouch-type battery, a prismatic battery and a cylindrical battery (paragraphs [0004-]0005])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the battery of the Hu et al. combination with the pouch-type battery of CN ’803.
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery module that would have prevented or retarded generation of heat or ignition from a cell within a module from propagating to adjacent cells (paragraph [0012]).

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729